Citation Nr: 1528016	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for low back disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for bilateral knee disability, including as secondary to low back disability.

4.  Entitlement to service connection for right wrist disability, including as secondary to low back disability.

5.  Entitlement to service connection for an acquired psychiatric disability, including depression, including as secondary to low back disability.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran and his daughter.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to December 1962, and from August 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015, and a copy of the hearing transcript is of record.

The Board has recharacterized the depression claim as a generalized claim of service connection for a psychiatric disorder, to include depression, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that the Veteran initially filed a claim for bilateral wrist disability in December 2011.  However, the Veteran subsequently narrowed his claim to the right wrist.  In consideration of the Veteran's contentions and of the medical evidence of record, the Board has recharacterized the Veteran's claim. 

In March 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. § 20.1304(c) (2014).
The issues of entitlement to service connection for low back disability, bilateral knee disability, right wrist disability, and acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1972 RO decision denied service connection for low back pain; the Veteran did not appeal that determination, and new and material evidence was not received within one year of its issuance.

2.  The evidence received since the March 1972 RO decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for low back disability.


CONCLUSIONS OF LAW

1.  The March 1972 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for low back pain.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO first denied service connection for low back pain in a June 1970 rating decision on the grounds that the Veteran failed to report for a scheduled VA examination.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the June 1970 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran submitted a petition to reopen his claim for low back pain in January 1972.  In March 1972, the RO reopened the Veteran's claim and denied it on the merits, finding no current disability.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the March 1972 decision also became final.  38 U.S.C.A. § 7105(d)(3); Bond, supra; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the March 1972 denial includes VA and private treatment records, Social Security Administration records, a June 2012 VA examination report, a February 2015 Board hearing transcript, and a March 2015 private medical opinion.  
Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for low back disability has been received.  The aforementioned records are not cumulative and redundant of evidence already of record.  They are also material, as they indicate that the Veteran has a current disability and suggest that it had its onset in service.  For these reasons, the Board finds that the additional evidence received since the March 1972 denial is new and material to reopen service connection for low back disability.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for a low back disability is granted.


REMAND

Additional development is necessary before the Board can proceed with adjudication of the remaining issues on appeal.

Regarding the Veteran's reopened claim for a low back disability, the Veteran contends that he repeatedly strained and twisted his low back while assigned to kitchen duty during his first period of service (October 1961 to December 1962).  He further contends that he fell on his tailbone and suffered a fracture in October 1969, during his second period of active duty.  The record contains two etiological opinions pertaining to the Veteran's current back disability.  Unfortunately, both opinions are inadequate.  A February 2015 opinion from the Veteran's private physician indicates that the low back disability is "most likely caused by injuries he received while serving in USAF."  The statement includes no rationale.

On the other hand, a July 2012 VA examination report indicates that the Veteran's October 1969 fall "reflected a temporary aggravation of a [pre-existing] low back condition with a severe disability following surgery which is ongoing."  While the Veteran did report a January 1969 motorcycle accident with resulting muscle spasms in back on August 1969 enlistment examination, the Veteran denied recurrent back pain.  Further, clinical evaluation of the spine/other musculoskeletal was normal and the examiner noted that the Veteran's low back disability was "asymptomatic now."

In order to rebut the presumption of soundness at entry, there must be clear and unmistakable evidence that the disability pre-existed service and was not aggravated thereby.  The July 2012 VA examiner does not adequately address this standard; thus, an addendum opinion is necessary.  

Regarding the remaining claimed disabilities, the medical evidence of record suggests that the Veteran has a current bilateral knee disability, right wrist disability, and depressive disorder.  See February 2015 letter from private treatment provider.  To the extent that they are claimed as secondary to a low back disability, they are inextricably intertwined with the herein remanded issue of service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, the claims of service connection for a right wrist disability, bilateral knee disability, and acquired psychiatric disability must be remanded pending adjudication of the claim for low back disability.

Moreover, the evidence also suggests that the aforementioned claimed disabilities may be directly related to service.  Regarding an acquired psychiatric disability, the Board notes that the Veteran was discharged in December 1961 based on a diagnosis of "passive aggressive personality" disorder.  The Veteran was again discharged in October 1969 based on a medical board report which diagnosed "conversion neurosis chronic, manifested by preoccupation with his back problems and strong chronic dependency needs."  With regard to a bilateral knee disability and right wrist disability, the Veteran contends that he injured his knees and wrist a lot during his first period of active duty when he braced himself from falling while working in a wet and slippery kitchen.  Accordingly, an addendum opinion which addresses both direct and secondary theories of causation is necessary.
The Board also notes that it is unclear as to whether a complete copy of the Veteran's service treatment records (STRs) were provided to the July 2012 VA examiner.  Accordingly,  the STRS must be provided to the VA examiner on Remand.

Finally, the Veteran reported longstanding private treatment for his disabilities from R.D.C., M.D..  As indicated above, the Veteran submitted a statement and a recent treatment record from Dr. C.; however, additional treatment records would be helpful in adjudicating the Veteran's claim.  Accordingly, all efforts to obtain such private treatment records should be made on Remand.  Updated VA outpatient records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since the Veteran's December 2011 claim.  In this regard, a notation that records were "electronically reviewed," as on the October 2014 Supplemental Statement of the Case (SSOC), will not suffice.  Instead, the records must be associated with the electronic claims file.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records from R.D.C., M.D.  See February 2015 medical opinion.  

3.  Thereafter, forward the entire claims file, including a copy of this REMAND to the July 2012 VA examiners (or other suitably qualified examiners, if unavailable) for preparation of addendum opinions.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

(a) Regarding the claimed low back disability, the examiner should opine as to:
(1) Whether there is clear and unmistakable evidence (obvious, manifest, and undebatable) that a low back disability preexisted the Veteran's second entry into active duty in August 1969.

The examiner must note review of the STRs and the Veteran's lay statements regarding twisting and straining of the low back during his first period of active duty (prior to the January 1969 motorcycle accident).

(2) If there is clear and unmistakable evidence that a low back disability preexisted the Veteran's second period of service, then the examiner is asked to opine whether there is clear and unmistakable evidence (obvious, manifest, and undebatable) that the pre-existing low back disability did NOT increase in severity during his second period of active duty from August 1969 to January 1970.  If there was an increase in the severity of a low back disability during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(3)Whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability had its onset in or is otherwise related to either period of active service.  (The second period of service should only be addressed if, in response to question (1) above, the examiner determines there is no clear and unmistakable evidence that a low back disability preexisted the Veteran's second period of service.)  In addressing the first period of service, the examiner must consider the Veteran's lay statements regarding twisting and straining of the low back during kitchen duty.

(b) With respect to the claimed bilateral knee disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the claimed bilateral knee disability:  (1) had its onset in or is otherwise related to either period of service; (2) was caused by the low back disability; or (3) was aggravated beyond the natural progress of the disease by the low back disability.  The examiner must note the Veteran's lay statements regarding the injuries he sustained to the knees when he braced himself from falling while working in a wet and slippery kitchen during service and the current injuries he sustains to his knees as a result of falling when his back gives way.

(c) Regarding the claimed right wrist disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that a right wrist disability:  (1) had its onset in or is otherwise related to either period of service; (2) was caused by the low back disability; or (3) was aggravated beyond the natural progress of the disease by the low back disability.  The examiner must note the Veteran's lay statements regarding the injuries he sustained to his right wrist when he braced himself from falling while working in a wet and slippery kitchen during service and the current injuries he sustains to his right wrist as a result of falling when his back gives way.

(d) With respect to the claimed depressive disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability): (1) that the Veteran has a current disability resulting from mental disorder superimposed upon his noted personality disorder during military service; (2) that any current acquired psychiatric disability had its onset in or is otherwise related to either period of service; (3) that any current acquired psychiatric disability was caused by the low back disability; or (4) that any current acquired psychiatric disability was aggravated beyond the natural progress of the disease by the low back disability.  The examiner must specifically comment on the "passive aggressive personality" disorder and "conversion neurosis" noted in service, as well as the Veteran's lay statements regarding the onset of his depressive disorder.

A complete rationale for all opinions rendered must be provided.  If an examiner is unable to provide the requested opinion(s), he or she should explain in detail the reasons for the inability to render the opinion.

4.  After ensuring any other necessary development has been completed, readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


